ATTORNEYS FOR PETITIONER:                           ATTORNEYS FOR RESPONDENT:
RANDAL J. KALTENMARK                                GREGORY F. ZOELLER
ZIAADDIN MOLLABASHY                                 INDIANA ATTORNEY GENERAL
BARNES & THORNBURG, LLP                             JOHN P. LOWREY
Indianapolis, IN                                    ANDREW T. GREIN
                                                    DEPUTY ATTORNEYS GENERAL
MARK S. BERNSTEIN                                   Indianapolis, IN
AKERMAN LLP
Chicago, IL
                                                                          FILED
                                                                      Aug 10 2016, 4:12 pm
                               IN THE                                     CLERK
                                                                      Indiana Supreme Court

                         INDIANA TAX COURT                               Court of Appeals
                                                                           and Tax Court




BRANDENBURG INDUSTRIAL SERVICE                  )
COMPANY, an Illinois corporation,               )
                                                )
      Petitioner,                               )
                                                )
                    v.                          )     Cause No. 49T10-1206-TA-00037
                                                )
INDIANA DEPARTMENT OF STATE                     )
REVENUE,                                        )
                                                )
      Respondent.                               )


   ORDER ON RESPONDENT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

                                  FOR PUBLICATION
                                   August 10, 2016

WENTWORTH, J.

      Brandenburg Industrial Service Company has appealed the Indiana Department

of State Revenue’s denials of its claims for a refund of the sales and use tax remitted in

2006 and 2007 as well as its assessments of sales and use tax for the same period (the

period at issue). The matter is currently before the Court on the Department’s Motion
for Partial Summary Judgment and presents one issue for the Court to decide.1 The

Court restates the issue as whether Brandenburg was a producer of scrap steel eligible

for exemption under Indiana Code § 6-2.5-5-3 (the Equipment Exemption) and Indiana

Code § 6-2.5-5-5.1 (the Consumption Exemption) during the period at issue.2 Upon

review, the Court finds in favor of Brandenburg.

                          FACTS AND PROCEDURAL HISTORY

       Brandenburg is an Illinois corporation that primarily processes and sells ferrous

and non-ferrous metal to steel manufacturers throughout the United States. (See Pet’r

Des’g Evid., Aff. Jack Jasinowski (“Jasinowski Aff.”) ¶¶ 27-28, 48.)               Brandenburg

engages in related businesses that provide access to the metal it processes and sells

from its facilities in Illinois, Indiana, Pennsylvania, and Puerto Rico, such as the

demolition of retired assets, environmental remediation (e.g., asbestos abatement, soil

remediation, or hazardous material removal), and site preparation. (See Pet’r Des’g

Evid., Jasinowski Aff. ¶¶ 27-28, 30-32; Resp’t Des’g Evid., About the Company,

BRANDENBURG.COM, http://www.brandenburg.com/AboutTheCompany.aspx (last visited

Apr. 29, 2016).) Brandenburg’s Indiana facility is located inside the United States Steel

Corporation’s Gary Works steel mill and is comprised of a scrap metal yard, a

fabrication shop, a data processing center, a technology department, and a receiving

department. (See Pet’r Des’g Evid., Jasinowski Aff. ¶ 27.)

1
   The issues not before the Court in this matter concern Brandenburg’s eligibility for exemption
under Indiana Code § 6-2.5-3-2 (the Temporary Storage Exemption) as well as the propriety,
timeliness, and constitutionality of the Department’s actions under Indiana Code § 6-8.1-3-3,
Indiana Code § 6-8.1-5-2, and the Commerce Clause of the United States Constitution. (See
Pet’r First Am. Pet. Refund Sales & Use Tax ¶¶ 40-62.)
2
  The parties have designated evidence that contains confidential information. Accordingly, the
Court will only provide that information necessary for the reader to understand its disposition of
the issue presented. See generally Ind. Administrative Rule 9.
                                                2
      Brandenburg acquires the metal that it processes either by directly purchasing

retired assets (e.g., boats, machinery, or railroad scrap) or by performing services in its

related businesses, such as building demolition or environmental remediation, in

exchange for the metal. (See Pet’r Des’g Evid., Jasinowski Aff. ¶¶ 34-37; Resp’t Des’g

Evid., Ex. 9 (“L. Jasinowski Depo.”) at 15-16.) (See also Resp’t Des’g Evid., Ex. 12 at

3837-38, Ex. 13 at 3871-72, Ex. 15 at 3882-83 (sample contract excerpts).) Since

1993, Brandenburg has processed the metal using the following seven-step process:

          1. Identification:   Identify the location, quantity, and alloy
             content/chemistry of the metal by reviewing pertinent
             documentation, visually inspecting the metal, and using a
             portable spectrometer;

          2. Removal: Remove the metal from the retired asset/building by
             either surgically extracting it from the object or demolishing the
             object and removing the metal from the debris;

          3. Decontamination: Remove contaminants, such as concrete,
             brick, wood, or insulation, from the metal retrieved in Step 2;

          4. Cutting: Reduce the oversized pieces of decontaminated metal
             for further transporting and processing by cutting the metal to
             more manageable sizes;

          5. Sorting: Separate the cut metal into various categories of
             ferrous (e.g., No. 1 heavy melt or plate and structural steel) and
             non-ferrous (e.g., copper, brass, nickel, aluminum, or stainless
             steel) metal;

          6. Preparation: Ensure the metals sorted in Step 5 meet
             customer specifications, which may require additional size,
             shape, or thickness alterations as well as additional sorting; and

          7. Staging: Stockpile the prepared metals in specific locations for
             future loading and transport to customers.

(See Pet’r Des’g Evid., Jasinowski Aff. ¶¶ 38-47, 51, 59-65, Exs. S-T.) (See also Resp’t

Des’g Evid., Ex. 8 (“J. Jasinowski Depo.”) at 84-85, 93-100.)



                                            3
      In December of 2009 and 2010, Brandenburg filed four refund claims with the

Department in which it asserted that several items it used in processing metal were

exempt from sales and use tax under the Equipment and Consumption Exemptions.

(See Pet’r Des’g Evid., Jasinowski Aff. ¶¶ 8-9, 19-20, Exs. A-B, K-L.) The Department

ultimately denied all four of Brandenburg’s refund claims by, among other things,

issuing Proposed Assessments that in effect rescinded its prior approval of two of the

four claims. (See Pet’r Des’g Evid., Jasinowski Aff. ¶¶ 10-15, 21-22, Exs. C-H, M-N.)

Brandenburg protested the Department’s denials of its refund claims and the Proposed

Assessments, which the Department subsequently denied.           (See Pet’r Des’g Evid.,

Jasinowski Aff. ¶¶ 16-17, 23-26, Exs. I-J, O-Q.)

      On June 22, 2012, Brandenburg initiated this original tax appeal. On November

16, 2015, after the Court resolved a procedural matter,3 the Department moved for

partial summary judgment and designated, among other things, its Proposed

Assessments as evidence. (See Resp’t Des’g Evid., Exs. 1G-1H.) On April 21, 2016,

the Court held a hearing on the Department’s Motion. Additional facts will be supplied

when necessary.

                               STANDARD OF REVIEW

      Summary judgment is proper only when the designated evidence demonstrates

that no genuine issues of material fact exist and the moving party is entitled to judgment

as a matter of law. Ind. Trial Rule 56(C). A genuine issue of material fact exists when a

fact concerning an issue that would dispose of the case is in dispute or when the

undisputed material facts support conflicting inferences regarding the resolution of an


3
  See Brandenburg Indus. Serv. Co. v. Indiana Dep’t State Revenue, 26 N.E.3d 147 (Ind. Tax
Ct. 2015) (denying in part and granting in part Brandenburg’s motion to compel).
                                            4
issue. Miller Pipeline Corp. v. Indiana Dep’t of State Revenue, 995 N.E.2d 733, 734 n.1

(Ind. Tax Ct. 2013). “When any party has moved for summary judgment, the court may

grant summary judgment for any other party upon the issues raised by the motion

although no motion for summary judgment is filed by such party.” T.R. 56(B).

                                           LAW

       During the period at issue, Indiana imposed a sales tax on retail transactions

made in Indiana. IND. CODE § 6-2.5-2-1(a) (2006). Indiana also imposed a use tax

when sales tax was not remitted on tangible personal property that was acquired in a

retail transaction and was subsequently stored, used, or consumed in Indiana,

regardless of where the retail transaction occurred or where the retail merchant was

located. See IND. CODE § 6-2.5-3-2(a) (2006). See also Horseshoe Hammond, LLC v.

Indiana Dep’t of State Revenue, 865 N.E.2d 725, 727 n.4 (Ind. Tax Ct. 2007) (providing

that the use tax is complementary to the sales tax because it is designed to reach out-

of-state purchases of tangible personal property that are subsequently used in Indiana),

review denied.

       Indiana also exempted certain retail transactions by the producers of goods from

the imposition of sales and use tax (the Manufacturing Exemptions). See, e.g., Harlan

Sprague Dawley, Inc. v. Indiana Dep’t of State Revenue, 605 N.E.2d 1222, 1228 (Ind.

Tax Ct. 1992); IND. CODE § 6-2.5-3-4(a) (2006). For example, the Equipment Exemption

exempted transactions involving manufacturing machinery, tools, and equipment from

sales and use tax “if the person acquiring that property acquire[d] it for direct use in the

direct production, manufacture, fabrication, assembly, extraction, mining, processing,

refining, or finishing of other tangible personal property.”    IND. CODE § 6-2.5-5-3(b)



                                             5
(2006) (amended 2007). Likewise, the Consumption Exemption exempted transactions

from sales and use tax “if the person acquiring the property acquire[d] it for direct

consumption as a material to be consumed in the direct production of other tangible

personal property in the person’s business of manufacturing, processing, refining,

repairing, mining, agriculture, horticulture, floriculture, or arboriculture.” IND. CODE § 6-

2.5-5-5.1(b) (2006).

                                        ANALYSIS

       The question before the Court is whether Brandenburg was a producer of scrap

steel during the period at issue.     The parties do not dispute where Brandenburg’s

process begins and ends, the absence of a chemically induced change in its raw

material metals, or the marketability of its scrap metal end product. (See, e.g., Resp’t

Reply Supp. Resp’t Mot. Summ. J. (“Resp’t Reply Br.”) at 3-5; Hr’g Tr. at 36-37, 48-51.)

The Department’s claim for partial summary judgment focuses on whether

Brandenburg’s process 1) falls within the scope of the Equipment and Consumption

Exemptions and 2) substantially transforms its raw materials into new, marketable

goods, i.e., produces “other tangible personal property.” (Compare, e.g., Resp’t Mem.

Supp. Partial Summ. J. (“Resp’t Mem.”) at 5-7, 9-16 and Hr’g Tr. at 7-15 with Pet’r

Resp. Resp’t Mot. Partial Summ. J. (“Pet’r Resp. Br.”) at 19-20, 26-30 and Hr’g Tr. at

55-60.)

                                             (1)

       The Department claims that it is entitled to partial summary judgment because

Brandenburg’s demolition process is not an activity that is expressly stated in either the

Equipment or the Consumption Exemption statutes. (See Resp’t Mem. at 5-9.) The



                                             6
Department explains that each exemption statute contains a specific list of activities that

is “a ‘comprehensive description of [the] various means of production[,]’” and the

absence of an activity from either list “indicates that the activity probably is not

production.”   (Resp’t Mem. at 6-7 (citation omitted).)       As a result, the Department

asserts that because Brandenburg’s demolition activities are not specifically listed

exempt activities and are “inextricable” from its seven metal processing steps,

Brandenburg is simply not engaged in production within the meaning or scope of either

exemption as a matter of law.4 (See Resp’t Mem. at 6-7.)

       Previously, this Court has explained that the lists of activities set forth in the

Equipment and Consumption Exemption statutes are an illustrative rather than an

exhaustive list of activities capable of transforming tangible personal property into a

new, marketable product. See, e.g., Rotation Prods. Corp. v. Dep’t of State Revenue,

690 N.E.2d 795, 799 (Ind. Tax Ct. 1998) (explaining that a taxpayer’s eligibility for

manufacturing exemptions, like those at issue here, is not based on whether its

operations or activities fit within one of the listed terms). Indeed, when the Indiana

Supreme Court first examined the predecessor to the Equipment and Consumption

Exemptions over thirty years ago, it interpreted the juxtaposition of the various activities

expansively because a broad interpretation was the only way to give effect to the


4
    The Department has also claimed that Indiana Code § 6-2.5-5-45.8 (the Recycling
Exemption), which exempts comparable transactions from sales and use tax, supports its
position because it expressly excludes demolition activities from the scope of that exemption.
(See Resp’t Mem. Supp. Partial Summ. J. (“Resp’t Mem.”) at 7-9.) Moreover, the Department
claims that the 2015 amendment to the Equipment Exemption demonstrates that merely cutting
metal is outside the scope of the exemptions as a matter of law. (See Resp’t Mem. at 12-13;
Resp’t Reply Supp. Resp’t Mot. Summ. J. (“Resp’t Reply Br.”) at 5-8.) The Court finds the
Department’s reliance on these two statutory provisions tenuous at best, considering that
neither was in effect during the period at issue. See P.L. 137-2012, § 50; P.L. 250-2015, § 10.
Accordingly, the Court will not address either claim in resolving this issue.
                                              7
Legislature’s intent of removing the burden of intermediate tax incidents from a taxpayer

that increases the number of scarce economic goods.             See Indiana Dep’t of State

Revenue v. Cave Stone, Inc., 457 N.E.2d 520, 523-24 (Ind. 1983).

       Keeping this scope in mind, this Court has issued a plethora of decisions that

focus on whether the facts in each case demonstrate that the taxpayer’s integrated

process transforms raw materials into new, marketable products. Indeed, the Court has

consistently examined whether a taxpayer’s integrated series of operations caused a

substantial change or transformation in tangible personal property by placing it in a

“form, composition, or character different from that in which it was acquired,” i.e., a new

product.5   See, e.g., Indianapolis Fruit Co. v. Indiana Dep’t of State Revenue, 691
N.E.2d 1379, 1383-86 (Ind. Tax Ct. 1998); Rotation Prods., 690 N.E.2d at 800-02;

Mechanics Laundry & Supply, Inc. v. Indiana Dep’t of State Revenue, 650 N.E.2d 1223,

1229-31 (Ind. Tax Ct. 1995); Harlan Sprague Dawley, 605 N.E.2d at 1226-29. See also

45 IND. ADMIN. CODE 2.2-5-8(k) (2006) (see http://www.in.gov/legislative/iac). The Court

finds no reason to depart from this well-established method of analysis in favor of simply

matching a taxpayer’s activity to one of the examples identified in the Equipment or

Consumption Exemption statutes. Accordingly, the Department is not entitled to partial

summary judgment on this basis.

                                             (2)

       The Department also claims that it is entitled to partial summary judgment

because there is no genuine issue of material fact that Brandenburg’s seven-step


5
  The Department has urged the Court to apply the four-part test set forth in Rotation Products
Corporation v. Department of State Revenue, 690 N.E.2d 795, 802-03 (Ind. Tax Ct. 1998). (See
Resp’t Mem. at 14-16; Hr’g Tr. at 23-25.) The Court, however, need not apply that test to
resolve this matter.
                                              8
process fails to create “other tangible personal property,” i.e., distinct, marketable

products. (See Resp’t Mem. at 9-16.) Specifically, the Department maintains that no

substantial transformation occurs at all because:         a) Brandenburg’s process is

“fundamentally destructive;” and b) the metal has the same intrinsic value and specific

alloy content when it is part of a structure as it has after Brandenburg processes it.

(See, e.g., Resp’t Mem. at 15; Resp’t Reply Br. at 4-5.)         Brandenburg responds,

however, that its multi-step process involves far more than demolition and substantially

transforms the metal debris it extracts from buildings and retired assets because the

metal is not useful or valuable until its seven-step process is completed. (See, e.g.,

Pet’r Resp. Br. at 11-13, 19-22; Hr’g Tr. at 57-64.)

                               (a) Brandenburg’s process

       Throughout these proceedings, the Department has characterized Brandenburg’s

process as a single-step demolition process.           (See, e.g., Resp’t Mem. at 7

(“Brandenburg’s process is inextricable from the demolition of a building”); Hr’g Tr. at 4

(“Today this Court confronts the issue of whether a demolition company is engaged in

exempt production when it destroys a building and sells a portion of the resultant

debris”).) Nonetheless, the undisputed material facts demonstrate that Brandenburg’s

multi-step process involves more activities than merely demolition. (See Pet’r Des’g

Evid., Jasinowski Aff. ¶¶ 38-46 (stating that demolition occurs only during the second

step of the process).) Additionally, Brandenburg’s Equipment Utilization Report, based

on time-lapsed photographs of Michigan, New York, and Tennessee jobsites and

corroborated by a statistician, indicates that Brandenburg’s metal processing and




                                             9
demolition activities are distinct.6 (See Pet’r Des’g Evid., Aff. Joseph E. Manzi, P.E. ¶¶

6-11, Ex. A; Aff. Stanley L. Sclove, Ph.D. ¶¶ 6-8, Ex. B.)           Consequently, despite

Brandenburg’s admission that its metal processing and demolition activities are related

and “feed off of each other[,]” their interrelationship does not lead the Court to conclude

that Brandenburg’s seven-step process was subsumed by its demolition activities, as

the Department has urged. (See Resp’t Reply Br. at 3 (referring to Pet’r Des’g Evid.,

Jasinowski Aff. ¶ 34).)

                   (b) The metal’s intrinsic value and alloy content

       The Department further supports its claim that Brandenburg does not make

“other tangible personal property” by asserting that the designated evidence shows that

the metal has the same value and alloy content both before and after Brandenburg’s

process.   (See, e.g., Hr’g Tr. at 7-9, 14-19.)       The Department first relies on the

testimony of Brandenburg’s secretary-treasurer, Lynn Jasinowski, stating that she

established that the processing of metal does not change its value. (See Resp’t Mem.

at 3, 15 (citing Resp’t Des’g Evid., L. Jasinowski Depo. at 57-58).) (See also Resp’t

Des’g Evid., L. Jasinowski Depo. at 8-9.) The designated portion of Ms. Jasinowski’s

deposition, however, contains information regarding only the extent of her knowledge on

the types of scrap steel Brandenburg sold, how customers used the scrap steel, the

general businesses of Brandenburg’s customers, and its contract negotiation/bidding

process. (See Resp’t Des’g Evid., L. Jasinowski Depo. at 57-58.) Consequently, Ms.


6
  The Department has claimed the Equipment Utilization Report is not relevant because it was
derived from three non-Indiana jobsites and concerns dates beyond the period at issue. (See
Hr’g Tr. at 38-39.) The Report is relevant, however, to whether Brandenburg’s metal processing
and demolition activities are distinct regardless of their location because the parties do not
dispute that Brandenburg has used the same seven-step process at all of its jobsites since
1993. (See Pet’r Des’g Evid., Aff. Jack Jasinowski (“Jasinowski Aff.”) ¶ 38.)
                                             10
Jasinowski’s deposition does not provide any information about the metal’s value or

support for the Department’s position.

       In addition, both parties rely on the testimony of a steel manufacturing industry

expert, George William Knack. (See, e.g., Hr’g Tr. at 53-54, 83-84.) (See also Pet’r

Des’g Evid., Aff. George William Knack (“Knack Aff.”) ¶¶ 7-12.)               The specifically

designated portions of Mr. Knack’s affidavit provide as follows:

           37. Brandenburg’s role in the first stage is essential because
           unprepared scrap with unidentified chemistry has no value to steel
           manufacturers. As detailed above in paragraphs 26 to 33, a steel
           manufacturer can only use clean steel scrap that meets certain
           specifications. The length, width, thickness, cleanness, and alloy
           content of steel scrap directly affect the usability of that steel scrap
           as a raw material.         Nonconformance with any of these
           characteristics can render steel scrap unusable for the manufacture
           of the intended steel products.

                                            *****

           39. The published value governing the rate per ton paid for
           delivered scrap assumes a level of purity in its content. Scrap is a
           purchased commodity, similar to other raw materials used in the
           manufacture of raw steel. Prices per gross ton paid for various
           sizes and metallic contents of scrap purchased are dictated by how
           the scrap being purchased meets the parameters established in the
           applicable Scrap Specifications Circular.7 Market prices paid for
           various types of purchased scrap that comply with the applicable
           Scrap Specifications Circular are issued monthly in two
           publications. These two publications are “Iron Age” and “American
           Metal Market”. To the best of my knowledge, during [the period at
           issue] no steel manufacturer intentionally purchased scrap that was
           unprepared or had an unknown chemistry. Scrap is a commodity,
           similar to other purchased raw material, which is paid for by weight
           when delivered to the steel maker.

           40.    A significant quantity of purchased scrap is “obsolete,”

7
   The Institute of Scrap Recycling Industries, Inc.’s (“ISRI”) annual published guidelines, the
Scrap Specifications Circular, provide buyers and sellers of various commodities with
internationally accepted, standardized specifications for the quality and composition of various
scrap metals. (See Pet’r Des’g Evid., Jasinowski Aff. ¶ 56; Aff. George William Knack ¶¶ 21-25,
Ex. B at 4354, Ex. C at 4407, Ex. D at 4464.)
                                              11
           meaning that it had a previous life as part of a building, bridge,
           road, or other structure. Contaminants such as brick, cement,
           wood, and drywall, if delivered with the scrap, would add excess
           weight to a scrap shipment and make it impossible to establish a
           fair weight on which to base payment for the scrap.

           41. Further, during [the period at issue], new steel manufacturers
           did not have the capacity or the economic desire to perform the
           work necessary to generate an acceptable scrap product. Instead,
           steel manufacturers relied upon third party companies such as
           Brandenburg, which is ISO 9001 certified,8 to perform these tasks
           and ultimately supply processed scrap steel in accordance with [the
           Institute of Scrap Recycling Industries, Inc.’s (“ISRI”)] guidelines. In
           fact, it was a requirement for companies such as US Steel that any
           scrap purchased conform to ISRI guidelines and be from an ISO
           9001 certified or equivalent company.

(See Hr’g Tr. at 53-54, 83-84 and Pet’r Resp. Br. at 11 (citing Pet’r Des’g Evid., Knack

Aff. ¶¶ 37, 39-41) (footnotes added).) Collectively, this testimony does not support the

Department’s position that Brandenburg does not produce a new product, but merely

releases the intrinsic value of the extracted metal. Instead, as Brandenburg claims, this

expert testimony explains that the extracted metal is obsolete, valueless, and

unmarketable until Brandenburg transforms it into the end product Brandenburg

markets -- scrap steel.      Accordingly, the Court not only finds that the designated

evidence fails to support the Department’s claim that Brandenburg’s process does not

transform the metal’s value, but also finds that there is no genuine issue of material fact

that Brandenburg’s process substantially transforms the metal from obsolete, valueless,

and unmarketable debris into newly marketable scrap steel.

       Finally, the Department has asserted that Brandenburg has not met its burden to


8
   While the International Organization for Standardization (“ISO”) publishes guidelines to
standardize certain practices within the steel manufacturing industry, it does not determine
whether a company is ISO compliant (i.e., ISO-certified). (See Pet’r Des’g Evid., Jasinowski Aff.
¶¶ 48-50.) Instead, a third party company issues the certification after auditing and reviewing an
applicant company’s practices and procedures. (See Pet’r Des’g Evid., Jasinowski Aff. ¶ 50.)
                                               12
show that it produces a new or distinct product because the price of the scrap steel,

whether encased in cement or not, is solely dictated by its weight and alloy content.

(See, e.g., Hr’g Tr. at 23-25, 32-36, 82-86.) The fact that the price of scrap metal is

based on certain immutable characteristics such as its weight or alloy content does not

mean, however, that encumbered metal and unencumbered metal are identical. To

focus just on weight and alloy content as the sole measure of whether raw materials are

substantially transformed would ignore other evidence of transformation. Logic dictates

that a copper wire encased within a cement block is different from a copper wire without

the encumbrance of debris, that sorted metal is different from unsorted metal, and that

long   lengths   of   metal   are   different    from   shorter,   cut   lengths   of   metal.

Court precedent has recognized these logical conclusions finding that the measure of

whether a process transforms property inputs into other tangible personal property is

whether a taxpayer’s integrated production process yields a product that enters the

marketplace. See, e.g., Harlan Sprague Dawley, 605 N.E.2d 1227-29 (distinguishing

between rats based on their marketability); White River Envtl. P’ship v. Dep’t of State

Revenue, 694 N.E.2d 1248, 1251-52 (Ind. Tax Ct. 1998) (denying an exemption not

because water inputs resulted in water outputs, but because the water outputs were not

sold); Rotation Prods., 690 N.E.2d at 802-03 (exempting items used to remanufacture

roller bearings because the repaired roller bearings were marketable). Brandenburg’s

designated evidence demonstrates that its seven-step process transformed non-

marketable metal into marketable scrap steel that it sold.          See supra pp. 3, 9-12.

Therefore, the Court finds that Brandenburg produced scrap steel and is thereby

entitled to the Equipment and Consumption Exemptions during the period at issue.



                                                13
                                    CONCLUSION

      When, as here, all of the reasonable inferences arising from the undisputed

material facts lead to but one conclusion, the Court may grant summary judgment to

either party on the issues raised in the motion. See, e.g., Popovich v. Indiana Dep’t of

State Revenue, 52 N.E.3d 73, 77-78 (Ind. Tax Ct. 2016).         Accordingly, the Court

GRANTS partial summary judgment to Brandenburg. The Court will direct the parties

regarding all other remaining matters by separate cover.

      SO ORDERED this 10th day of August 2016.



                                               Martha Blood Wentworth, Judge
                                               Indiana Tax Court




Distribution: Randal J. Kaltenmark, Ziaaddin Mollabashy, Mark S. Bernstein, John P.
Lowrey, Andrew T. Grein.



                                          14